NAUGHTON, Judge,
concurring:
I concur with Senior Judge Wold’s disposition of the multiplicity issue set forth in Part II. With respect to Part I, I note that although I may disagree with some of the holdings in United States v. Cruz and United States v. Treakle,1 I agree that Senior Judge Wold has correctly articulated those holdings and correctly applied them to the case at bar.

. See United States v. Cruz, 20 M.J. 873, 894 (A.C.M.R.1985) (en banc) (Naughton, J., dissenting) and United States v. Treakle, 18 M.J. 646, 661 (A.C.M.R.1984) (en banc) (Naughton, J., concurring), pet. granted, 20 M.J. 131 (C.M.A.1985).